November 17, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        J.M. ARPAD LAMELL, Appellant

NO. 14-14-00175-CV                           V.

       ONEWEST BANK, FSB, A FOREIGN CORPORATION, Appellee
                ________________________________

       This cause, an appeal from the judgment signed, January 31, 2014, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in granting summary judgment with respect to the following
claims brought by appellant J.M. Arpad Lamell: declaratory judgment, unlawful
tax collection, unlawful levy and illegal lien, wrongful acceleration/foreclosure,
violation of Real Estate Settlement Procedures Act, violation of the Texas Fair
Debt Collection Practices Act, unjust enrichment, slander of title, mortgage or title
fraud, false pretense, civil conspiracy, mail fraud, breach of contract, or any
purported claim asserted in Lamell’s supplemental petition, supplement to the
supplemental petition, or second supplement to the supplemental petition. We
therefore order that the portions of the judgment addressing those claims are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED. For good cause, we order that each party shall pay fifty percent of
all costs incurred by reason of this appeal. We further order this decision certified
below for observance.